



COURT OF APPEAL FOR ONTARIO

CITATION: Runnalls (Re), 2013 ONCA 386

DATE: 20130611

DOCKET: C56203

Blair, Hoy and Tulloch JJ.A.

IN THE MATTER OF: Nelson Runnalls

AN APPEAL UNDER PART XX.1 OF THE
CODE

Nelson Shaun Runnalls, acting in person

Michael Davies, as
amicus curiae

Grace Choi, for the Attorney General

Janice E. Blackburn, for the General Forensic Unit of
    North Bay Regional Centre

Heard and released orally: June 4, 2013

On appeal against the disposition of the Ontario Review
    Board dated, July 26, 2012.

ENDORSEMENT

[1]

The appellant appeals the Ontario Review Boards disposition of July 26,
    2012 ordering that he continue to be detained subject to conditions.

[2]

Amicus
argues that the Board failed to address the two
Charter
applications brought by the appellant, misapprehended the evidence, and erred
    by failing to grant a conditional discharge.

[3]

We are not persuaded that the Board erred and accordingly dismiss this
    appeal.

[4]

The appellant, who was assisted by
amicus
before the Board,
    made no submissions to support his
Charter
applications.  One
    application alleged breach of s. 8 of the
Charter
without providing
    any particulars of the alleged breach.  The other application did not specify
    the
Charter
right allegedly breached.  As remedies, the appellant
    sought an order striking the current diagnosis in the hospital report, an order
    for an independent assessment and an order for a fresh transcription of the
    trial of the index offence.  The Board concluded that the issues that the
    appellant asked it to deal with were already comprised in the annual review,
    beyond the jurisdiction of the Board or irrelevant to the issues before the
    Board.  We note that this court had just recently dismissed an appeal by the
    appellant of a prior disposition order which declined to order an independent
    assessment.  We see no merit to this ground of appeal.

[5]

Nor are we persuaded that the Board misapprehended the evidence in any
    material way.

[6]

Finally, the Boards conclusion that continued detention  as opposed to
    an absolute or conditional discharge  was warranted is adequately supported by
    its reasons.  We note in particular the Boards reference to the evidence of
    the need, in the circumstances, for the hospital to approve where the appellant
    will reside.

[7]

We see no need to consider the fresh evidence in light of our
    disposition on this appeal.

[8]

For these reasons, the appeal is dismissed.

R.A. Blair J.A.

Alexandra Hoy J.A.

M. Tulloch J.A.


